Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19   PageID.5327   Page 1 of 12



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



 In Re Flint Water Cases,                   Case No. 5:16-cv-10444-JEL-MKM
 _______________________________/           (consolidated)

 LASHEMA MARBLE, individually and
 as Personal Representative for Estate of
 Bertie Marble, Dec’d, et al.,               Honorable Judith E. Levy
                                             Magistrate Judge Mona K. Majzoub
             Plaintiffs,
 vs.                                        Case No. 5:17-cv-12942-JEL-MKM

 GOVERNOR RICK SNYDER, et al.,

           Defendants.
 _______________________________/




           DEFENDANT JEFFREY WRIGHT’S REPLY BRIEF TO
              PLAINTIFFS’ BRIEF IN OPPOSITION TO THE
            DEFENDANTS’ MOTION TO DISMISS (ECF No. 176)
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19                                              PageID.5328               Page 2 of 12



                                                TABLE OF CONTENTS
 INDEX OF AUTHORITIES........................................................................................................... ii

 CONTROLLING / MOST APPROPRIATE AUTHORITIES ..................................................... iii

 REPLY BRIEF................................................................................................................................ 1

 1.       Plaintiffs Failed to Respond to the Substance of Wright’s Motion to
          Dismiss and Its Allegations in ECF No. 176 Are Untimely ............................. 1

 2.       Plaintiffs’ Response Contains Only the Same Allegations Previously
          Dismissed as to Wright ..................................................................................... 4
 CONCLUSION ............................................................................................................................... 7




                                                                       i
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19                             PageID.5329          Page 3 of 12



                                     INDEX OF AUTHORITIES

 CASES
 Buck v. U.S. Dept. of Agriculture, F.H.A, 960 F.2d 603, 608-09 (6th Cir. 1992) .....3

 Coston v. Detroit Edison Co., 789 F.2d 377, 378-379 (6th Cir. 1986) ......................4

 Harmon v. CSX Transportation, Inc. 110 F.3d 364, 368 (1997) ...............................3

 RULES
 E.D. Mich. L.R. 7.1(c)(1).......................................................................................3, 4




                                                          ii
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19      PageID.5330   Page 4 of 12



          CONTROLLING / MOST APPROPRIATE AUTHORITIES

 CASES

 Ashcroft v. Iqbal, 556 U.S. 662 (2009)

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)

 Walters v. Michigan (ECF No. 233 in Case No. 17-10164)

 Sirls v. Michigan (ECF No. 165 in Case No. 17-cv-10342)

 Carthan v. Snyder (ECF No. 798 in Case No. 16-cv-10444)

 Harmon v. CSX Transportation, Inc. 110 F.3d 364, 368 (1997)

 RULES

 Fed. R. Civ. P. 12(b)(6)

 Fed. R. Civ. P. 8(a)(2)

 E.D. Mich. L.R. 7.1




                                          iii
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19       PageID.5331     Page 5 of 12




                                   REPLY BRIEF
       On September 9, 2019, the Marble Plaintiffs filed their Amended Short-

 Form Complaint and Jury Demand. (ECF No. 143). Despite Defendant Jeffrey

 Wright’s (“Wright”) dismissal in Carthan, Walters and Sirls, the Marble Plaintiffs

 elected to name him as a Defendant in this individual action. (ECF No. 140, Page

 ID# 3184). Plaintiffs made no new factual allegations against Wright. As a result,

 Wright filed a Motion to Dismiss the Marble claims against him. (ECF No. 149).

 The Marble Plaintiffs did not file a timely response to Wright’s Motion. This

 alone warrants dismissal. Moreover, Plaintiffs’ recently filed Response does not

 meet the substance of Wright’s arguments in his motion and makes no new factual

 allegations stating a plausible claim against him. For these reasons and those set

 forth in his Motion to Dismiss, the claims against Wright should be dismissed.

 1.    Plaintiffs Failed to Respond to the Substance of Wright’s Motion to
       Dismiss and Its Allegations in ECF No. 176 Are Untimely

       On September 10, 2019, this Court entered an Order Regarding Briefing

 Schedule, specifically applicable to the Marble lawsuit. (ECF No. 144). This

 Order required that the Marble Plaintiffs file an amended short-form complaint by

 September 9, 2019, which they did. (See ECF No. 143). Later, the Court denied,

 without prejudice, the previously filed Motions to Dismiss, including that of

 Wright (ECF No. 102) in anticipation of their filing the amended short-form

 complaint. (See ECF No. 145). Defendants were required to file Motions to

                                           1
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19        PageID.5332     Page 6 of 12



 Dismiss or otherwise respond to the amended short-form complaint by October 4,

 2019. (ECF No. 144, Page ID# 3266). The Order further stated that the “timing

 and format of responses and replies will be in accordance with Local Rule 7.1.”

 Id.

       On October 17, 2019, Plaintiffs filed a Stipulation for Extension of Time for

 Plaintiffs to File Their Response to Defendants’ Motion to Dismiss. (ECF No.

 169). This stipulation permitted Plaintiffs to file a Response by November 8, 2019

 and named “eight motions to dismiss”, although more than eight had been filed.

 Counsel for Wright was not consulted nor requested to allow the extension as

 evidenced by the fact that counsel’s signature does not appear on the stipulation.

 (ECF No. 169). As a result, Plaintiffs’ Response to Wright’s Motion to Dismiss

 remained due “in accordance with Local Rule 7.1”, or twenty-one (21) days after

 its October 1, 2019 filing. Thus, Plaintiffs had until October 22, 2019 to file a

 Response to Wright’s Motion—they did not do so.

       On November 14, 2019, the Plaintiffs filed a Stipulation for Second

 Extension of Time for Plaintiffs to File Their Response to Defendants’ Motions to

 Dismiss. (ECF No. 172). This allowed Plaintiffs until November 27, 2019 to “file

 their response to Defendants motions (ECF 155-161, 163-164)…” Again, counsel

 for Wright was not consulted for this stipulation nor does counsel’s signature

 appear on the stipulation. In addition, by its terms, the second stipulation specifies


                                           2
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19          PageID.5333     Page 7 of 12



 the Motions to Dismiss to which it applies, ECF No. 155-161, 163-164. Wright’s

 Motion, ECF No. 149, is not among them. Thus, arguments made in Plaintiffs’

 Response (ECF No. 176) are untimely as to Wright’s Motion.

       Finally, Plaintiffs’ Response, as ultimately filed, refers to the specific

 Motions to Dismiss to which it applies, again ECF Nos. 155-161, 163 and 164.

 (ECF No. 176, Page ID# 5026). It does not even purport to respond to Wright’s

 Motion, ECF No. 149. More importantly, Plaintiffs’ Response does not respond to

 the substantive arguments made in Wright’s Motion to Dismiss. E.D. Mich. L.R.

 7.1(c)(1) requires that “a respondent opposing a motion must file a response,

 including a brief and supporting documents then available.” The Sixth Circuit has

 held that failure to respond to a Motion to Dismiss may result in the proper

 dismissal of a complaint even where it is the first and only sanction. See Harmon

 v. CSX Transportation, Inc. 110 F.3d 364, 368 (1997)(“We have never held that a

 district court is without power to dismiss a complaint, as the first and only

 sanction, solely on the basis of the plaintiff’s counsel’s neglect, see, e.g., Buck v.

 U.S. Dept. of Agriculture, F.H.A, 960 F.2d 603, 608-09 (6th Cir. 1992); Coston v.

 Detroit Edison Co., 789 F.2d 377, 378-379 (6th Cir. 1986)(per curiam)…”).

       Plaintiffs have wholly failed to timely respond to Wright’s Motion or its

 substance without explanation. This violates E.D. Mich. L.R. 7.1(c)(1) which the

 Court ordered would apply to responses and replies in this matter after the short-


                                            3
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19         PageID.5334    Page 8 of 12



 form complaint was filed. (ECF No. 144, Page ID# 3266). Plaintiffs’ failure to

 include Wright in its stipulations to extend time for filing or to respond to the

 substance of Wright’s Motion shows that Plaintiffs have no interest in responding

 to the Motion and that they do not seriously contest its merits. Wright’s Motion

 should be granted and he should be awarded costs and fees for having to file the

 Motion after being dismissed in Walters and Sirls, without the Marble Plaintiffs

 adding new allegations or addressing the arguments made in Wright’s Motion.

 2.      Plaintiffs’ Response Contains Only the Same Allegations Previously
         Dismissed as to Wright

         While Plaintiffs have wholly failed to respond to the substance of Wright’s

 Motion, their Response to other Defendants’ Motions to Dismiss mentions Wright

 as follows:

       “In the same regard, Plaintiffs acknowledge the Court’s prior ruling
        dismissing the bodily integrity claim against Defendants Lyon, Wyant,
        Wright, and Walling. Plaintiffs re-plead the bodily integrity claim against
        these defendants to preserve the issue for appeal.” (ECF No. 176, Page ID#
        5085, fn. 4);

       In support of a viable conspiracy claim, the complaint alleges Defendant
        Wright had been aggressively promoting the formation of KWA.” (ECF No.
        176, Page ID# 5087);

       “…DWSD presented to Defendants Kurtz, Wright, Dillon, Walling, and
        Snyder numerous studies that showed from a cost savings standpoint, the
        DWSD contract was a better deal than KWA’s…” (ECF No. 176, Page ID#
        5087);




                                            4
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19       PageID.5335     Page 9 of 12




     “Working in concert with each other, Defendants Wright, Ambrose, Early,
      Dillon and MDEQ pushed the Administrative Consent Order through to
      meet KWA’s timeline.” (ECF No. 176, Page ID# 5090).

 These allegations have already been dismissed as to Wright a number of times.

       As to the bodily integrity claim, Plaintiffs admit it was already dismissed,

 thus there is no reason to reargue that the same rationale should apply here. As to

 the other three portions of the Response mentioning Wright, these all amount to

 one alleged conclusion—Wright preferred the KWA as a long-term water source—

 an allegation that has been summarily dismissed by the Court. Wright relies upon

 the Court’s prior rulings on these issues in Carthan, Walters and Sirls:

     Conspiracy claims dismissed as to Wright in Walters (ECF No. 233, Page
      ID## 7171-7174);

     “[P]laintiffs fail to state a claim against Wright because they do not show
      how he either caused or prolonged their exposure to the contaminated water.
      First, plaintiffs do not plausibly allege that Wright caused their exposure
      because he had no oversight over Flint’s transition to the Flint River.
      Plaintiffs argue that Flint and Genesee County’s water systems were unified,
      suggesting that Wright’s position as Genesee County’s Drain Commissioner
      gave him the means to affect the choice of Flint’s water. But the fourth
      amended complaint reveals that the arrangement between Flint and Genesee
      County was a standard contractual relationship. Those in charge of Flint’s
      system purchased water and then sold it to Genesee County. And although
      Genesee County was required to buy it, the County had no say in where it
      came from. In other words, Wright was in charge of Genesee County’s water
      system, but not Flint’s. Second, Wright did not prolong plaintiffs’ exposure
      to the contaminated water. Plaintiffs do not plead that Wright took steps to
      deceive Flint residents about the safety of Flint’s water following the
      transition, or that he otherwise played a role in any coverup. Although
      Wright may have been aware of the risk of harm plaintiffs faced, he did not
      cause their injuries.” (In Walters, ECF No. 233, Page ID## 7198-7199);


                                           5
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19       PageID.5336    Page 10 of 12




      All other claims dismissed in Carthan—See ECF No. 798, Page ID##
       21200-21201.

  Plaintiffs offer nothing new in their non-responsive, untimely Response to

  Wright’s Motion on any of these issues.

        Significantly, Plaintiffs offers no response to Wright’s arguments about

  Plaintiffs’ new claims: Count V – 42 U.S.C. §1983 – Denial of Access to Judicial

  Remedies or State-law Count XIII – Intentional Infliction of Emotional Distress.

  These claims should be dismissed because Plaintiffs did not plead or respond to

  them with any plausible allegations. Plaintiffs also did not address why this Court

  should exercise supplemental jurisdiction over its new state-law claim. Thus, even

  if the Court entertains Plaintiffs’ untimely Response, all of its allegations have

  already been considered and rejected by this Court and the Response offers

  nothing new. Therefore, Wright’s Motion should be granted.




                                            6
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19      PageID.5337   Page 11 of 12



                                  CONCLUSION
        For the reasons stated above and those in Wright’s Motion to Dismiss,

  Plaintiffs’ Amended Short-Form Complaint and Jury Demand should be dismissed

  as to Wright. Wright should be awarded his costs and fees in defending this

  matter.

                                        Respectfully submitted,
                                        s/ Matthew T. Wise
                                        Foley & Mansfield, P.L.L.P.
                                        130 E. Nine Mile Road
                                        Ferndale, MI 48220
                                        (248) 721-4200
                                        mwise@foleymansfield.com
  Dated: December 2, 2019               P76794




                                          7
Case 5:17-cv-12942-JEL-MKM ECF No. 177 filed 12/02/19       PageID.5338    Page 12 of 12



                           CERTIFICATE OF SERVICE


  I hereby certify that on December 2, 2019 I electronically filed the foregoing
  paper with the Clerk of the Court using the ECF system which will send
  notification of such filing to the attorneys and/or parties on record.

                             s/ Shannon K. Breznai
                                 Shannon K. Breznai




                                           8
